559 So.2d 488 (1990)
Mable Lee MATTHEWS
v.
SCHWEGMANN GIANT SUPERMARKETS INC.
No. 90-C-0210.
Supreme Court of Louisiana.
April 16, 1990.
Rehearing Denied May 18, 1990.
PER CURIAM.
The application is granted.
The evidence, viewed in the light most favorable to the party which prevailed in the trial court, established that the cans fell from the shelf in the supermarket without being touched by plaintiff and without any other customers in the area. This circumstantial evidence therefore established that the condition of the shelf presented an unreasonable risk of harm which caused plaintiff's injury. Defendant therefore had the burden to prove that it did not create the hazard and that its employees exercised the degree of care which would lead to discovery of most hazards. Brown v. Winn-Dixie Louisiana, Inc., 452 So.2d 685 (La.1984). Defendant failed to carry that burden.
*489 The judgment of the court of appeal, 555 So.2d 671, is set aside, and the judgment of the district court is reinstated.
MARCUS, J., concurs in the result being of the opinion that the judgment of the trial court was not clearly wrong.
WATSON, J., joins the opinion and also believes that the trial court was not clearly wrong.
COLE, J., dissents.